
	

113 HR 947 IH: Small Business Accounting and Tax Simplification Act
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 947
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Mr. Schock (for
			 himself and Mr. Thompson of
			 California) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  availability of the cash method of accounting for small businesses, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Accounting and Tax
			 Simplification Act.
		2.Clarification of cash accounting rules for
			 small business
			(a)Cash accounting permitted
				(1)In generalSection 446 of the Internal Revenue Code of
			 1986 (relating to general rule for methods of accounting) is amended by adding
			 at the end the following new subsection:
					
						(g)Certain small business taxpayers permitted
				To use cash accounting method without limitation
							(1)In generalAn eligible taxpayer shall not be required
				to use an accrual method of accounting for any taxable year.
							(2)Eligible taxpayerFor purposes of this subsection, a taxpayer
				is an eligible taxpayer with respect to any taxable year if—
								(A)for all prior taxable years beginning after
				December 31, 2012, the taxpayer (or any predecessor) met the gross receipts
				test of section 448(c), and
								(B)the taxpayer is not subject to section 447
				or
				448.
								.
				(2)Expansion of gross receipts test
					(A)In generalParagraph (3) of section 448(b) of such
			 Code (relating to entities with gross receipts of not more than $5,000,000) is
			 amended by striking $5,000,000 in the text and in the heading
			 and inserting $10,000,000.
					(B)Conforming amendmentsSection 448(c) of such Code is
			 amended—
						(i)by striking $5,000,000 each
			 place it appears in the text and in the heading of paragraph (1) and inserting
			 $10,000,000, and
						(ii)by adding at the end the following new
			 paragraph:
							
								(4)Inflation adjustmentIn the case of any taxable year beginning
				in a calendar year after 2013, the dollar amount contained in subsection (b)(3)
				and paragraph (1) of this subsection shall be increased by an amount equal
				to—
									(A)such dollar amount, multiplied by
									(B)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				by substituting calendar year 2012 for calendar year
				1992 in subparagraph (B) thereof.
									If any amount as adjusted under this
				subparagraph is not a multiple of $100,000, such amount shall be rounded to the
				nearest multiple of
				$100,000..
						(b)Clarification of inventory rules for small
			 business
				(1)In generalSection 471 of the Internal Revenue Code of
			 1986 (relating to general rule for inventories) is amended by redesignating
			 subsection (c) as subsection (d) and by inserting after subsection (b) the
			 following new subsection:
					
						(c)Small business taxpayers not required To
				use inventories
							(1)In generalA qualified taxpayer shall not be required
				to use inventories under this section for a taxable year.
							(2)Treatment of taxpayers not using
				inventoriesIf a qualified
				taxpayer does not use inventories with respect to any property for any taxable
				year beginning after December 31, 2012, such property shall be treated as a
				material or supply which is not incidental.
							(3)Qualified taxpayerFor purposes of this subsection, the term
				qualified taxpayer means—
								(A)any eligible taxpayer (as defined in
				section 446(g)(2)), and
								(B)any taxpayer described in section
				448(b)(3).
								.
				(2)Conforming amendments
					(A)Subpart D of part II of subchapter E of
			 chapter 1 of such Code is amended by striking section 474.
					(B)The table of sections for subpart D of part
			 II of subchapter E of chapter 1 of such Code is amended by striking the item
			 relating to section 474.
					(c)Effective date and special rules
				(1)In generalThe amendments made by this section shall
			 apply to taxable years beginning after December 31, 2012.
				(2)Change in method of
			 accountingIn the case of any
			 taxpayer changing the taxpayer’s method of accounting for any taxable year
			 under the amendments made by this section—
					(A)such change shall be treated as initiated
			 by the taxpayer;
					(B)such change shall be treated as made with
			 the consent of the Secretary of the Treasury; and
					(C)the net amount of the adjustments required
			 to be taken into account by the taxpayer under section 481 of the Internal
			 Revenue Code of 1986 shall be taken into account over a period (not greater
			 than 4 taxable years) beginning with such taxable year.
					
